Citation Nr: 1307292	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1976, and was a member of the National Guard from March 1976 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2007, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing is of record.  

This issue was previously presented to the Board in March 2009, December 2009, and June 2011; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board again notes that the issues of entitlement to service connection for depression, claimed as secondary to the service-connected lumbosacral strain with degenerative disc disease and for a heart disorder, claimed as secondary to the service-connected lumbosacral strain with degenerative disc disease, and the matter of whether new and material evidence has been presented to reopen the claims of entitlement to service connection for a cervical spine disorder and for a bilateral hip disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Service connection has been awarded for a lumbosacral strain with associated degenerative disc disease of the lumbosacral spine, with a 40 percent evaluation; and for erectile dysfunction, with a noncompensable evaluation and the award of special monthly compensation.  His combined rating is 40 percent.  

2.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In December 2006, May 2009, February 2010, March 2010, and April 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board next notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examination on several occasions, most recently in 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  He contends that his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In the present case, service connection has been granted for a lumbosacral strain with associated degenerative disc disease of the lumbosacral spine, with a 40 percent evaluation; and erectile dysfunction, with a noncompensable rating.  The Veteran has, however, been granted special monthly compensation for loss of use of a creative organ due to his erectile dysfunction.  His combined rating is 40 percent, along with the award of special monthly compensation.  Thus, although the Veteran has at least one disability rated at 40 percent disabling, his combined rating is less than 70 percent.  Because, however, his service-connected disabilities all result from a common etiology, that of his low back injury, they may be considered a single disability under 38 C.F.R. § 4.16(a).  Nevertheless, even considered together, the combined rating for these disabilities is still less than 60 percent, meaning the Veteran does not have a single disability rated as 60 percent disabling.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  

Review of the record indicates the Veteran last worked as a mechanic and supervisor with the National Guard, and he ceased working in approximately 1982 due to his physical disabilities, chiefly his low back pain.  He has not been employed on a full-time basis since that time.  He has a general equivalency diploma (GED) and mechanical training.  Nonservice-connected disabilities included arthritis of the cervical spine and bilateral hips, diabetes mellitus, and an adjustment disorder.  In an August 1989 decision, the Veteran was found disabled by the Social Security Administration, and awarded Social Security disability benefits.  He was found to have chronic pain of the neck and low back, which resulted in marked impairment in his ability to maintain employment.  

In support of his claim, the Veteran has submitted an August 1990 statement from a physician, S.M., M.D.  Dr. M. stated the Veteran had lumbosacral disc disease, with radiculopathy.  As a result, the Veteran was "disabled from competitive gainful employment," according to Dr. M.  

In December 2007, the Veteran and his spouse testified before a Decision Review Officer at the RO.  He stated his lumbosacral strain prevented him from engaging in any prolonged sitting or standing, and also impaired his mobility, as he could not walk for more than a few blocks.  His low back pain also prevented him from doing everyday tasks such as yard work or maintenance work on his house.  

The Veteran has had numerous examinations of his lumbosacral spine during the pendency of this appeal.  On VA examination in August 2007, he was noted to have some limitation of motion of the lumbosacral spine, without evidence of neurological impairment or other related disability.  His gait was also relatively normal, according to the examiner.  Overall, the examiner characterized the Veteran's lumbosacral strain as resulting in impairment of a "minor degree of severity."  

On VA examination in July 2010, he again reported chronic and severe low back pain.  He stated he initially injured his low back during service in 1981, and exacerbated his injury as a result of subsequent motor vehicle accident in the 1980's.  His last job was as a mechanic supervisor for the National Guard.  Currently, his low back pain prevented him from standing, walking, or sitting for prolonged periods.  He also reported difficulty with common household tasks such as cleaning and doing laundry.  He could drive a car, however.  Physical evaluation confirmed decreased range of motion of the Veteran's lumbosacral spine.  According to the examiner, the Veteran's lumbosacral strain with degenerative disc disease resulted in moderate impairment in occupational functioning, as well as in daily activities.  

The Veteran was again evaluated by VA examiners in July and August 2011 to determine the effect of his service-connected disabilities on his employability.  He reported that his disabilities of the neck, back, and hips resulted in his unemployability.  The examiners reviewed the claims file and performed a physical evaluation of the Veteran.  He was found to have normal posture and gait.  In addition to his service-connected lumbosacral strain, he was noted to have diagnoses of hypertension and diabetes.  Range of motion testing indicated limitation of motion of the lumbosacral spine, as well as muscle spasms of the low back with motion.  After examining the Veteran and reviewing the claims file, a VA examiner stated that the Veteran's lumbosacral spine disorder would prevent him from performing any employment tasks involving lifting, bending, or twisting, and would thus preclude any sort of manual labor.  This low back disorder would not, however, prevent him from performing sedentary work.  Taking into account both the Veteran's age and his cervical spine disorder as well, the examiner concluded that even sedentary labor would be prohibited.  According to the examiner, the Veteran's degenerative disc disease of the cervical spine resulted in neck spasms which would prohibit sitting for more than half an hour, and thus would limit his ability to perform even sedentary tasks.  

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board acknowledges that the Veteran is unemployed, and has remained so for many years.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment, according to the various VA examination reports.  The Board acknowledges that VA examiners concluded in 2011 that the Veteran was not a viable candidate for sustained employment, but this opinion was based on both service-connected and nonservice-connected disabilities, not his service-connected disabilities alone.  A VA examiner stated the Veteran's unemployability was based in part on his degenerative disc disease of the cervical spine, a disorder for which he has not been awarded service connection.  This same VA examiner concluded the Veteran was not precluded by his lumbosacral strain alone from performing sedentary tasks.  Prior VA examinations noted the Veteran's impairment resulting from his service-connected lumbosacral strain was between minor and moderate.  Furthermore, while the Veteran has also been awarded service connection for erectile dysfunction, no examiner has stated that this disability affects his employability in any manner.  

Additionally, although the Veteran has been granted Social Security disability benefits, this award was based at least in part on nonservice-connected disabilities, including diabetes.  While SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In the present case, the SSA determination was made in 1988, over 15 years prior to the receipt of the Veteran's TDIU claim, and is thus not an accurate reflection of his current degree of impairment.  

As noted above, the Veteran has submitted the 1990 statement from Dr. S.M. regarding the Veteran's employability.  "It is the responsibility of the BVA...to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators..."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Regarding Dr. M.'s statement, the Board finds it to be of limited probative value for several reasons.  First, it was authored in 1990, over 15 years prior to the receipt of the Veteran's claim, and thus does not present a current and accurate assessment of the Veteran's present level of impairment resulting from his service-connected disabilities.  Dr. M. did not indicate whether the Veteran's level of impairment in 1990 was permanent, or likely to improve with treatment; thus, it is impossible for the Board to determine from this statement alone the Veteran's present level of impairment due to his service-connected disabilities.  Furthermore, Dr. M. provided only a conclusory opinion regarding the Veteran's employability, without any specific findings regarding his lumbosacral strain and its resulting impairment.  Dr. M. did not address whether or how the Veteran was preventing from performing all tasks of gainful employment, to include sedentary tasks.  Dr. M. also did not indicate what sorts of evaluations or tests he conducted in reaching his determination.  In the absence of such discussion, the Board finds Dr. M.'s 1990 statement to be of limited probative value.  Rather, the Board places greater probative weight on the more recent VA medical opinions.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him credible to testify regarding such observable symptomatology as chronic low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, demonstrated, or submitted evidence establishing that he is precluded from obtaining and maintaining all forms of employment, to include sedentary employment.  The Board also notes that the Veteran has attributed at least part of his level of impairment to various other disabilities, such as those of the neck and hips, for which service connection has not been established.  As noted above, VA is precluded from considering these nonservice-connected disabilities when adjudicating the Veteran's TDIU claim.  Thus, the Board concludes that the Veteran's lay statements do not, in and of themselves, equal or exceed the probative weight of the various medical opinions of record regarding his current level of impairment.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's service-connected disability, by itself, prevents him from securing or following substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  As a preponderance of the evidence is against the award of a total disability rating based on individual unemployability due to service-connected disabilities, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


